DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 recites the limitation "the circumferential direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 28 recites the limitation "the interior" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32-36, 39 and 40 are rejected under 35 U.S.C. 1023 as being unpatentable over U.S. Patent 3,601,128 issued to Hakim (“Hakim”) in view of U.S. Patent 6,789,577 issued to Baltes (“Baltes”), U.S. Patent 7,895,888 issued to Hasebe (“Hasebe”) and U.S. Patent Application Publication 2006/0020239 by Geiger et al. (“Geiger”).

As for claim 28, Hakim discloses an arrangement, comprising:
a pulsation damper (12) wherein the pulsation damper (24-30) is configured to dampen a flow pulsation of a fluid (i.e. accumulator 12 is deformable; col. 2, lines 15-18), in case of which the fluid has alternating flow minima and flow maxima, wherein the pulsation damper (12) comprises at least one conduit (12) which extends in an axial direction (see Fig. 3) and comprises a wall (24-30) which surrounds an interior space of the conduit which is designed for the fluid to pass through (see Figs. 2-6), wherein the wall comprises a region extending in a circumferential direction of the wall (see Figs. 4-6) and configured to be moved by a pressure maximum of the fluid in a direction of the conduit perpendicular to the axial direction from a first position (Fig. 5) outward to a second position (Fig. 6; col. 2, lines 15-18), such that a cross-sectional area of an interior extending perpendicular to the axial direction is enlarged (see Figs. 4-6), wherein the cross-sectional area is non-circular when the region of the wall is in the first position (see Fig. 5), and wherein the cross-sectional area of the interior space is noncircularly-shaped when the region of the wall is in the first position (see Fig. 5) and/or in that the wall has a noncircularly-shaped cross-sectional contour when the region of the wall is in the first position, wherein the conduit comprises two axially opposing openings wherein the wall completely encloses the interior space to prevent passage of fluid laterally through the wall (see Figs. 2, 3), and wherein the pulsation damper (12) comprises a further conduit (32) surrounding the conduit, or wherein the wall of the conduit comprises a wall portion covering said region of the wall.
Hakim does not disclose that the noncircular shape of the cross-sectional area is a kidney shape.
Instead, Hakim discloses that the cross-sectional area is defined by two indentations in sidewalls 28 and 30, rather than a single indentation that produces a kidney-shaped cross-sectional area.
However, Baltes discloses that conduits that store energy or that serve as pulsation dampers can have a cross-sectional area defined by a different number of indentations, including but not limited to two and four indentations (col. 5, lines 45-50).  One having ordinary skill in the art would recognize that the indentations allow the conduit to expand in size in response to pressure fluctuations.  Baltes demonstrates that two or four indentations provide expandability and suggests that a different number of indentations can be used (col. 5,lines 45-50). Furthermore, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Hakim to have a single indentation that produces a kidney-shaped cross-sectional area because Applicant has not disclosed that providing a kidney-shaped cross-sectional area (as opposed to another non-circular cross sectional area) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Baltes conduit and applicant’s invention to perform equally well with either the shape disclosed by Hakim or the claimed kidney-shaped cross-sectional area because both cross-sectional areas (defined by a different number of indentations) would perform the same function of allowing a conduit to expand in response to an increase in pressure, as suggested by Baltes.
	Therefore, it would have been prima facie obvious to modify Hakim using a suggestion to have a different number of indentations, including an implied single indentation, of Baltes to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hakim and Baltes.
Hakim as currently modified by Baltes does not disclose that the further conduit comprises a through-opening, or wherein the wall section comprises a through-opening, in part, because Hakim as currently modified by Baltes does not disclose a valve in the further conduit.
However, Baltes also discloses that a further conduit (3) comprises a valve (21).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify further conduit of Hakim and Baltes to have a valve as disclosed by Baltes in order to allow gas pressure within the further conduit to be optimized to a desired value (Baltes: col. 3, lines 35-37).
Hakim as modified by Baltes discloses that the further conduit (Hakim: 32 and Baltes: 3) comprises a through-opening (Baltes: part of 21 when valve 21 is open), or wherein the wall section comprises a through-opening.
Hakim as modified by Baltes does not disclose a flow sensor adapted to measure a mass flow of a fluid and comprising the features as recited.
However, Hasebe discloses a flow sensor (Hasebe: Fig. 1A) comprising a channel (Hasebe: 2) for guiding the fluid and at least one temperature sensor (Hasebe: 6a) which is arranged at the channel (Hasebe: see Fig. 1A) of the flow sensor and which is configured to provide a temperature signal, and wherein the flow sensor further comprises a heating (Hasebe: 4) or cooling element, and an analyzing circuit (Hasebe: Operation Unit) configured to determine the mass flow of the fluid from the temperature signal of the at least one temperature sensor (Hasebe: col. 5, lines 20-26).  Hasebe discloses that the flow sensor is a thermal flow sensor.  Geiger discloses that a thermal flow sensor (Geiger: 14; paragraph [0058]) comprising a channel (Geiger: see Fig. 1) can be used to measure the thermal mass flow of fluid flowing through a shunt with a catheter similar to the shunt and catheter of Hakim (Hakim: Fig. 1and col. 1, lines 59-69 and Geiger: Fig. 1 and Abstract).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the arrangement of Hakim to include the flow sensor of Hasebe as and as suggested by Geiger in order to identify an optimal valve pressure setting, flow changes over time and an obstruction in the shunt (Geiger: paragraph [0026]).
Hakim as modified by Baltes, Hasebe and Geiger discloses a flow sensor (Hasebe: Fig. 1A and Geiger: 14) adapted to measure a flow of a fluid, wherein the pulsation damper (Hakim: 12 and Geiger: 10, 16) is in flow connection with the flow sensor (Hasebe: Fig. 1A and Geiger: 14), so that the fluid can be introduced via the pulsation damper into the flow sensor (Hakim: see Fig. 1 and Geiger: see Fig. 1) or via the flow sensor into the pulsation damper, and wherein the flow sensor (Hasebe: Fig. 1A and Geiger: 14) comprises a channel (Hasebe: 2 and Geiger: see Fig. 1) for guiding the fluid.

As for claim 32, Hakim as modified by Baltes, Hasebe and Geiger discloses that the region of the wall forms an inwardly curved dent of the wall in the first position (Hakim: see Fig. 5).

As for claim 33, Hakim as modified by Baltes, Hasebe and Geiger discloses that the conduit (Hakim: 12) is tubular (see Figs. 2, 3).

As for claim 34, Hakim as modified by Baltes, Hasebe and Geiger discloses that the wall surrounds the interior of the conduit in the circumferential direction (Hakim: see Fig. 6).

As for claim 35, Hakim as modified by Baltes, Hasebe and Geiger discloses that the direction running perpendicular to the axial direction is a radial direction of the conduit (Hakim: see Figs. 2-6).

As for claim 36, Hakim as modified by Baltes, Hasebe and Geiger discloses that the conduit of the pulsation damper consists of one of the following materials or comprises one of the following materials: a silicone (Hakim: col. 2, lines 5-8), a polyethylene, a vinyl, a neoprene, polyurethane.

As for claim 39, Hakim as modified by Baltes, Hasebe and Geiger discloses the arrangement according to claim 28 (see the rejection of claim 28 above).
Hakim as modified by Baltes, Hasebe and Geiger does not explicitly disclose that the conduit of the pulsation damper has an internal diameter which is in the range from 2 mm to 10 mm, when the respective region of the wall of the conduit is arranged in the first position.  Instead, Hakim discloses that the conduit needs to have a volume of about 1 -2 cm3.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal diameter of the conduit of Hakim, Baltes, Hasebe and Geiger to be within the claimed range to achieve the predictable result of conveying a desired amount of fluid during a pulsing flow (Hakim: col. 2, lines 15-27).

As for claim 40, Hakim as modified by Baltes, Hasebe and Geiger discloses the arrangement according to claim 28 (see the rejection of claim 28 above).
Hakim as modified by Baltes, Hasebe and Geiger does not explicitly disclose that the conduit of the pulsation damper comprises a length in the axial direction in the range from 5 cm to 100 cm. Instead, Hakim discloses that the conduit needs to have a volume of about 1 -2 cm3.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the length of the conduit of Hakim, Baltes, Hasebe and Geiger to be within the claimed range to achieve the predictable result of conveying a desired amount of fluid during a pulsing flow (Hakim: col. 2, lines 15-27).

Claims 37 and 38 are rejected under 35 U.S.C. 1023 as being unpatentable over U.S. Patent 3,601,128 issued to Hakim (“Hakim”) in view of U.S. Patent 6,789,577 issued to Baltes (“Baltes”), U.S. Patent 7,895,888 issued to Hasebe (“Hasebe”) and  U.S. Patent Application Publication 2006/0020239 by Geiger et al. (“Geiger”) as applied to claim 28, further in view of U.S. Patent 4,928,719 issued to Inukai et al. (“Inukai”).

As for claim 37, Hakim as modified by Baltes, Hasebe and Geiger discloses the arrangement according to claim 28 (see the rejection of claim 28 above).
Hakim as modified by Baltes, Hasebe and Geiger does not explicitly disclose that the conduit of the pulsation damper comprises a Shore A hardness which is in the range from 30 to 80.  Instead, Hakim discloses that the conduit is made of flexible material, such as silicone rubber or other similar plastic, that changes shape to accommodate pressure fluctuations (Hakim: col. 2, lines 5-8 and 15-18).
However, Inukai discloses a conduit (3) of a pulsation damper that comprises a Shore A hardness which is in the range from 30 to 80 (Outside material of Example 1; col. 8, lines 15-16).  Inukai discloses that the conduit is made of flexible material, such as EPT rubber, that changes shape to accommodate pressure fluctuations (col. 5, lines 27-32).
	Because Inukai and Hakim both disclose materials that allow a conduit to change shape to accommodate pressure fluctuations, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the material of Inukai for the material of Hakim to achieve the predictable result of allowing a conduit to change shape to accommodate pressure fluctuations.

As for claim 38, Hakim as modified by Baltes, Hasebe and Geiger discloses the arrangement according to claim 28 (see the rejection of claim 28 above).
Hakim as modified by Baltes, Hasebe and Geiger does not explicitly disclose that the conduit of the pulsation damper has a capacitance which lies in the range from 5000 mm3/bar per meter in the axial direction to 25000 mm3/bar per meter in the axial direction.
However, Inukai discloses that optimizing the factors that affect the ability of the pulsation damper to dampen pulses (col. 6, lines 46-58).  One having ordinary skill in the art would understand that, since the pulsation damper dampens pulses by allowing expansion of the conduit, the factors that are optimized also optimize the capacitance (i.e. the amount of volume change of the conduit due to a change in pressure of the fluid) of the pulsation damper.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 (II)(A).  Furthermore, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application modify the conduit of Hakim,  Baltes, Hasebe and Geiger by optimizing the capacitance (i.e. the amount of volume change of the conduit due to a change in pressure of the fluid) of the pulsation damper to be within the claimed range to achieve the predictable result of absorbing pulses (Inukai: col. 6, lines 46-58).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
On pages 4-5 of the Remarks, Applicant argues that one skilled in the art would not combine Hakim with Baltes because the through-opening of Baltes would render the device of Hakim useless.  The examiner respectfully disagrees.  The examiner notes that the through-opening is closable because it is part of a valve; therefore the device of Hakim would still function properly.
Regarding the arguments with respect to Azamian and claims 28 and 29, Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853